711 N.W.2d 336 (2006)
474 Mich. 1085
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Allen James KACZOROWSKI, Defendant-Appellant.
Docket Nos. 128779 & (14), COA No. 260428.
Supreme Court of Michigan.
March 22, 2006.
By order of November 9, 2005, we directed the prosecutor to answer defendant's application. On order of the Court, the answer having been filed, the application for leave to appeal the April 6, 2005 order of the Court of Appeals is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.